DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Status of Claims
The claim set filed 09/08/2022 is under consideration.  It is noted that the 09/08/2022 claim set is misdescribed as “specification” in the application contents.  However, the claims therein are the same as those filed 06/29/2022 in the After Final submission.  
Claims 8-10 and 21 are pending in this application and examined in this Office Action. 
Status of Rejections
1.	The rejection of claims 8-10 and 21-25 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2016/0125264) is withdrawn in view of the amendments to the claims. Applicant’s arguments are addressed at the end of the Office Action.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al (US 20160122716) (cited on IDS filed 10/23/2019 as document no. AK) (Yamanaka) in view off Zimmerman (of record).

Yamanaka discloses in figure 2A a method for inducing differentiation of pluripotent stem cells wherein the there is no EB formation period before the differentiation step and that the pluripotent stem cells were cultured in Activin A, BMP4 and bFGF from days 1-3.
Regarding claim 9, Yamanaka discloses further culture in a Wnt inhibitor which can be IWR-1  and IWP-2 [0070] (claim 10). 
Regarding claim 21, Yamanaka discloses [0062] the activin A concentration can be 1 ng/ml to 12 ng/ml, a range encompassing the claimed “3  to about 12 ng/ml.”
Yamanaka discloses [0063] the BMP4 concentration can be 18 ng/ml, a value falling within the claimed “about 5 to about 20 ng/ml BMP-4.” Yamanaka discloses [0064] the bFGF concentration can be from 1 ng/ml to 12 ng/ml, a range encompassing the claimed about 2.5 to 10 ng/ml bFGF2.  Yamanaka discloses [0105] the Y-27632 concentration can be 10uM, a value falling within the claimed “about 5 to about 20 uM.”
Yamanaka differs from the claims in that the document fails to disclose culture of pluripotent stem cells in media comprising Y-27632, Activin A, BMP4 and bFGF from day 0 to day 1.  However, Zimmerman cures the deficiency.
Zimmerman discloses a method for the production of bioengineered heart muscle (the claimed cardiomyocytes) from induced pluripotent stem cells [0022] comprising suspension culturing the iPS cells in a basal media [0023] comprising BMP4, Activin A and FGF2. 
It would have been obvious to one of ordinary skill to modify the method of Yamanaka by adding the Y-27632 on days 0 to 1 in the culture media comprising Activin A, BMP4 and bFGF in view of the teachings of Zimmerman that [0056] Y-27632 is useful in helping to achieve suitable cell densities. 
One of ordinary skill would have had a reasonable expectation of success in adding Y27632 in a basal media [0023] comprising BMP4, Activin A and FGF2 on days 0-1 in view of the teachings of Zimmerman that addition of Y27632 on day-1 successfully resulted in the achievement of desired cell densities [0151] and the teachings of Zimmerman that the presence of Y27632 had a positive effect on the cell culture.
One or ordinary skill would have been motivated to add the Y -27632 on day 0 or day 1 because, as suggested by Zimmerman, Y-27632 helps to achieve suitable cell densities (the claimed” A method for producing cardiomyocytes from induced pluripotent stem cells (iPS cells), comprising a differentiation step of suspension culturing iPS cells in a basal medium comprising Y-27632, BMP-4, FGF-2, and activin A from day 0 to day 1;” claim 8).
Response to Arguments
Applicant’s arguments, filed 09/08/2022 have been considered.  Applicant’s arguments remaining pertinent in view of the new grounds of rejection are addressed as follows.

1.	Applicants argue (page 2, bottom paragraph)

The present inventive method as defined by the pending claims would not have been obvious over Zimmerman et al. because Zimmerman et al. does not teach or suggest that the iPS cells are not cultured before differentiation. The technical feature of the present invention is that iPS cells are not cultured before differentiation step. More specifically, in the present invention, as described in the present application (see, for example Condition 4 in Example 1), mesodermal cells are induced by starting cell cultivation (1.e., the differentiation step) from day 0 in a differentiation inducing medium containing Y-27632, BMP-4, FGF-2, and activin A (see specification paragraphs 0061-0062 of the present application) without providing any embryoid body formation period, in contrast to Conditions 1-3 in Example 1, which do have an embryoid body formation period.

In reply, Yamanaka is newly.  Yamanaka discloses in figure 2A a method for inducing differentiation of pluripotent stem cells wherein the there is no EB formation period before the differentiation step and that the pluripotent stem cells were cultured in Activin A, BMP4 and bFGF from days 1-3.

2.	Applicants argue (page 3, top paragraph) 

In contrast, Zimmerman et al. describes that, in the production of cardiomyocytes using iPS cells, a maintenance medium containing Y-27632 is used from day -1 to day 0, and then a medium containing BMP-4, activin A, and FGF-2 is used from day 0 to day 3. This latter step from day 0 to day 3 is the “induction step to mesodermal cells” (Zimmerman et al., Figs. 1A and 8C).

That is, in the production of cardiomyocytes using iPS cells, Zimmerman et al. discloses a period where iPS cells are cultured in a medium containing Y-27632 before the differentiation-inducing step where cells are cultured in a medium containing BMP4, activin A, and FGF-2. Zimmerman et al.’s process differs from that of the present invention in this regard, as the pending claims require that the iPS cells are not cultured before the differentiation step.

In reply, Yamanaka discloses in figure 2A a method for inducing differentiation of pluripotent stem cells wherein the there is no EB formation period before the differentiation step and that the pluripotent stem cells were cultured in Activin A, BMP4 and bFGF from days 1-3.

3.	Applicants argue (page 3, third paragraph)

Furthermore, in Zimmerman et al., there is no description or suggestion that “induction to mesoderm” is performed in a medium containing Y-27632, BMP4, activin A, and FGF2 from day 0 (the beginning of culture), without previously culturing iPS cells in a medium containing Y-27632 from day -1 to day 0. Zimmerman et al. provides no credible reason for a person of ordinary skill in the art to modify the method disclosed in Zimmerman et al. with a reasonable expectation of success to omit a period where iPS cells are cultured in a medium containing Y-27632. Thus, Zimmerman et al. provides no reason or motivation for a person of ordinary skill in the art to eliminate the culture period from day -1 to day 0 ina medium containing Y-27632 as disclosed in Zimmerman et al. and to instead culture the cells in a medium containing Y27632, BMP4, activin A, and FGF2 (Zimmerman et al.’s “mesoderm induction” step) from the beginning of culture.

In reply, no claim claims “an induction to mesoderm.” Further, Yamanaka discloses in figure 2A a method for inducing differentiation of pluripotent stem cells wherein the there is no EB formation period before the differentiation step and that the pluripotent stem cells were cultured in Activin A, BMP4 and bFGF from days 1-3.

 Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632